Title: To Thomas Jefferson from George Washington, [14 March 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Wednesday [14 Mch. 1792] ½ past 6 Oclock
          
          The P—— put Mr. J——n’s suggestions, respecting the Post Office, into the hands of the Postmaster Genl. yesterday and requested him to be here at half past Seven (Genl. Knox being soon after) this Morning.—If Mr. J—— is at leisure the P—— would be glad to see him here at the same time, on that business.
        